                                                                             Case 2:20-cv-01663-JCM-VCF Document 11
                                                                                                                 12 Filed 11/13/20
                                                                                                                          11/20/20 Page 1 of 2




                                                                      David H. Krieger, Esq.
                                                                 1    Nevada Bar No. 9086
                                                                 2
                                                                      Shawn W. Miller, Esq.
                                                                      Nevada Bar No. 7825
                                                                 3    KRIEGER LAW GROUP, LLC
                                                                      2850 W. Horizon Ridge Pkwy, Suite 200
                                                                 4    Henderson, Nevada 89052
                                                                 5
                                                                      Phone: (702) 848-3855
                                                                      dkrieger@kriegerlawgroup.com
                                                                 6    smiller@kriegerlawgroup.com
                                                                      Attorneys for Plaintiff
                                                                 7

                                                                 8
                                                                                                        UNITED STATES DISTRICT COURT
                                                                 9
                                                                                                              DISTRICT OF NEVADA
                                                                 10

                                                                 11
                                                                       MICHELLE MALUAFITI,                                    Case No.: 2:20-cv-01663-JCM-VCG
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12                        Plaintiff,                          STIPULATION FOR EXTENSION OF
                               Henderson, Nevada 89052




                                                                                                                                 TIME FOR PLAINTIFF TO FILE
                                                                 13            vs.                                            RESPONSE TO DEFENDANT’S MOTION
                                                                 14
                                                                                                                                        TO DISMISS
                                                                       RUSHMORE LOAN SERVICING, LLC,
                                                                 15                                                                         (Second Request)
                                                                                            Defendant.
                                                                 16

                                                                 17          MICHELLE MALUAFITI (“Plaintiff”) and Defendant RUSHMORE LOAN MANAGEMENT

                                                                 18   SERVICES, LLC (“Rushmore”), incorrectly named “Rushmore Loan Servicing, LLC” in the Complaint,
                                                                 19   collectively the “Parties”, hereby jointly stipulate and agree to allow an extension of time for Plaintiff to
                                                                 20
                                                                      file a response to Rushmore’s Motion to Dismiss Plaintiff’s Complaint (“Motion to Dismiss”) to
                                                                 21
                                                                      December 10, 2020.
                                                                 22

                                                                 23          The Motion to Dismiss was filed on October 22, 2020 and appears on the docket as ECF #5.

                                                                 24   Plaintiff’s current deadline to respond to the Motion to Dismiss is November 19, 2020. The reason for
                                                                 25   the request is two-fold: (1) counsel for Plaintiff needs additional time to fully examine and respond to
                                                                 26
                                                                      the arguments and legal analysis set forth in the Motion to Dismiss and whether an amended complaint
                                                                 27
                                                                      could address the issues raised or whether a quick resolution to the matter may be available; and (2) due
                                                                 28




                                                                                                                        -1-
                                                                            Case 2:20-cv-01663-JCM-VCF Document 11
                                                                                                                12 Filed 11/13/20
                                                                                                                         11/20/20 Page 2 of 2




                                                                      to COVID-19 and the State of Nevada’s recent restrictions, Plaintiff’s counsel has had to cancel its
                                                                 1

                                                                 2
                                                                      meeting with Plaintiff and will need a few weeks to reschedule that meeting to review information with

                                                                 3    the Plaintiff concerning the Motion to Dismiss. This is Plaintiff’s second request for an extension.
                                                                 4    Rushmore will not be prejudiced by the delay and has agreed to the extension of time. This stipulation
                                                                 5
                                                                      has not been submitted for the purpose of delay or other impermissible purpose.
                                                                 6

                                                                 7           Stipulated and agreed on this date: November 13, 2020.

                                                                 8
                                                                             /s/ Shawn W. Miller              .                 /s/ Jeffrey S. Allison         .
                                                                 9
                                                                             David H. Krieger, Esq.                             Jeffrey S. Allison, Esq.
                                                                 10          Shawn W. Miller, Esq.                              HOUSER LLP
                                                                             KRIEGER LAW GROUP, LLC                             9970 Research Drive
                                                                 11          2850 W. Horizon Ridge Pkwy., Suite 200             Irvine, California 92618
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                             Henderson, Nevada 89052                            Attorneys for Defendant
                                                                 12
                                                                             Attorneys for Plaintiff
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                                                 ORDER GRANTING EXTENSION OF TIME
                                                                 15

                                                                 16          IT IS SO ORDERED.
                                                                 17                                                    ________________________________________
                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                 18

                                                                 19                                                            November 20, 2020
                                                                                                                       Dated: __________________________________
                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28




                                                                                                                     -2-
